          CASE 0:20-cv-00224-PJS-LIB Doc. 37 Filed 10/27/20 Page 1 of 5




                            UNITED STATES DISTRICT COURT
                               DISTRICT OF MINNESOTA

                             *********************

Scott A. Holman,                                            Civil No. 20-224 (PJS/LIB)

       Plaintiff,
                                                     PRETRIAL SCHEDULING ORDER
v.

County of Carlton, Minnesota, et al.,

       Defendants.
                             *********************

       In accordance with the provisions of Rule 16, Federal Rules of Civil Procedure, and the

Local Rules of this Court, to administer the course of this litigation in a manner which promotes

the interests of justice, economy and judicial efficiency, the following Pretrial Schedule will

govern these proceedings. The Schedule may be modified only upon formal Motion and a

showing of good cause as required by Local Rules 7.1 and 16.3.

       Counsel shall also comply with the Electronic Case Filing Procedures For the District

of Minnesota, pursuant to Order Adopting Electronic Case Filing, dated May 13, 2004.

       THEREFORE, It is –

       ORDERED:

                                                I.

       That all pre-discovery disclosures required by Rule 26(a)(1) shall be completed on or

before November 15, 2020. The period during which the parties must conduct all discovery

(whether fact or expert) shall terminate on November 30, 2021. 1 Disputes with regard to pre-



1
       See Local Rule 16.2(d)(3) of the United States District Court For The District of Minnesota
Local Rules.
          CASE 0:20-cv-00224-PJS-LIB Doc. 37 Filed 10/27/20 Page 2 of 5




discovery disclosures or discovery shall be called immediately to the Court’s attention by the

making of an appropriate Motion, and shall not be relied upon by any party as a justification for

not adhering to this Pretrial Scheduling Order. No further or additional discovery shall be

permitted after the above date except upon motion and by leave of the Court for good cause shown,

and any independent Stipulations or agreements between counsel which contravene the provisions

of this Order will not be recognized. However, upon agreement of counsel, or with leave of the

Court, depositions in lieu of in-Court testimony may be taken after the close of discovery.

                                                II.

       That all Motions which seek to amend the pleadings or add parties must be filed and the

Hearing thereon completed on or before December 31, 2020. 2

                                               III.

       That all other nondispositive Motions shall be filed and the Hearing thereon completed

prior to December 31, 2021, by calling Jennifer Beck at 218-529-3520, Courtroom Deputy for

Magistrate Judge Leo I. Brisbois. All nondispositive Motions shall be scheduled, filed and served

in compliance with Local Rule 7.1(a) and (b) of the Electronic Case Filing Procedures For The

District of Minnesota. No discovery Motion shall be heard unless the moving party complies with

the requirements of Local Rule 37.1.

                                               IV.

       A Mandatory Settlement Conference pursuant to Local Rule 16.5(b) in the above-entitled

matter will be set before Magistrate Judge Leo I. Brisbois, for some time in February 2022 at

10:00 a.m. in Courtroom No. 3, Gerald W. Heaney Federal Building and U.S. Courthouse, 515



2
       This deadline does not apply to motions to amend pleadings to assert a claim for punitive
damages. Motions which seek to assert claims for punitive damages must be filed and the Hearing
thereon completed prior to the discovery deadline in Paragraph I.
                                                2
          CASE 0:20-cv-00224-PJS-LIB Doc. 37 Filed 10/27/20 Page 3 of 5




West First Street, Duluth, Minnesota. A separate Notice of this Settlement Conference shall be

issued outlining the parties’ obligations for preparation and for appearance of the Conference.

                                                 V.

       That no more than 50 Interrogatories (counted in accordance with Rule 33(a), Federal

Rules of Civil Procedure), 25 Requests for Production (pursuant to Rule 34), and 25 Requests for

Admissions (pursuant to Rule 36), shall be served by any party on any other party.

                                                VI.

       That no more than 10 depositions (excluding expert depositions) shall be taken by any side

without prior Order of the Court.

                                                VII.

       That within the foregoing period allotted for discovery, but no later than the dates set forth

below, the parties shall retain and disclose to opposing counsel all persons they intend to call as

expert witnesses at trial. 3 Each party’s disclosure shall identify each expert and state the subject

matter on which the expert is expected to testify. The disclosure shall be accompanied by a written

report prepared and signed by the expert witness. 4 As required by Rule 26(a)(2)(B), Federal Rules

of Civil Procedure, the report shall contain:

               a.      The qualifications of the witness, including a list of all
                       publications authored by the witness within the preceding 10
                       years;

               b.      The compensation to be paid for the study and testimony;

               c.      A listing of any other cases in which the witness has testified
                       as an expert at trial or by deposition within the preceding
                       four years;


3
       This includes any witnesses who were retained for purposes of conducting an examination
pursuant to Rule 35.
4
       If no written report is required by Rule 26(a)(2)(B), the disclosures shall still comply with
Rule 26(a)(2)(C).
                                                 3
          CASE 0:20-cv-00224-PJS-LIB Doc. 37 Filed 10/27/20 Page 4 of 5




               d.      A complete statement of all opinions to be expressed and the
                       basis and reasons therefor;

               e.      The data or other information considered by the witness in
                       forming the opinions; and

               f.      Any exhibits to be used as a summary of or support for the
                       opinions.

       The Plaintiff’s disclosures shall be made on or before September 3, 2021.                The

Defendants’ disclosures shall be made on or before October 15, 2021.

                                               VIII.

       The parties do contemplate taking expert depositions. No more than one deposition of

each disclosed expert may be taken without prior Order of the Court.

                                                IX.

       That each party shall fully supplement all discovery responses according to Rule 26(e),

Federal Rules of Civil Procedure. Any evidence responsive to a discovery request which has not

been disclosed on or before the discovery cutoff or other dates established herein, except for good

cause shown, shall be excluded from evidence at trial.

                                                X.

       All dispositive motions (notice of motion, motion, memorandum of law, affidavits and

proposed order) shall be served, filed and heard on or before January 31, 2022. 5

       Counsel for the moving party shall call Caryn Glover, Judge Schiltz’s Courtroom Deputy,

at 612-664-5483, to schedule the hearing. Parties are reminded that the scheduling of a dispositive

motion requires considerable advance notice (typically three to four months). Parties should


5
        The parties should attempt to schedule dispositive motions after all discovery has been
completed and to schedule all dispositive motions for the same hearing and should strive to avoid
duplication in their briefing. If the parties believe early or piecemeal dispositive motion practice
is necessary, they should seek permission of the District Judge.

                                                 4
          CASE 0:20-cv-00224-PJS-LIB Doc. 37 Filed 10/27/20 Page 5 of 5




attempt to schedule all dispositive motions for the same hearing and should strive to avoid

duplication in their briefing.

       All dispositive motions shall be scheduled, filed and served in compliance with the

Electronic Case Filing Procedures for the District of Minnesota and in compliance with Local

Rule 7.1. When a motion, response or reply brief is filed on ECF, two (2) paper courtesy copies

(three-hole punched and unstapled, and if warranted, exhibits appropriately tabbed) of the pleading

and all supporting documents shall be mailed or delivered to Caryn Glover, Courtroom Deputy, at

the same time as the documents are posted on ECF.

       When scheduling a summary judgment hearing, the parties must notify the Court whether

there will be cross-motions for summary judgment so that the Court may enter an appropriate

briefing order. The parties should confer about the possibility of cross-motions before contacting

chambers to schedule a summary judgment hearing.



                                               XI.

       That this case shall be ready for Trial on May 31, 2022 6, or 30 days after the Court renders

its Order on any dispositive motion (whichever is later), at which time the case will be placed on

the Court’s JURY trial calendar. That the anticipated length of Trial is 5 days.

                                                     BY THE COURT:


DATED: October 27, 2020                              s/Leo I. Brisbois
                                                     Leo I. Brisbois
                                                     U.S. MAGISTRATE JUDGE



6
        THIS DATE IS NOT A TRIAL SETTING DATE. The parties will be notified by the
Calendar Clerk of the assigned Judge to a case by way of a Notice of Trial as to when this case
will be placed on the Trial Calendar. The above date is merely a notice to all parties to consider
the case ready for trial as of this date. DO NOT PREPARE FOR TRIAL UNTIL NOTIFIED.
                                                5
